 1
 2
 3
 4
 5
 6
 7
 8
 9
                       UNITED STATES DISTRICT COURT
10
11                    CENTRAL DISTRICT OF CALIFORNIA

12
     TINA MATTHEWS, et al.,             CASE NO. 2:18-cv-06793-JLS-DFM
13
               Plaintiffs,              JUDGMENT
14
15        v.
                                        Judge: The Hon. Josephine L. Staton
16   UNITED TEACHERS LOS ANGELES, et
     al.,
17
                      Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1                                         JUDGMENT
 2         Pursuant to the Court’s May 8, 2019 Order Granting Defendants’ Motion to
 3   Dismiss (Doc. 46),
 4         IT IS HEREBY ADJUDGED that Plaintiffs’ claims are dismissed with
 5   prejudice, and JUDGMENT IS HEREBY ENTERED in favor of Defendants
 6   California Teachers Association, National Education Association, San Diego
 7   Education Association, and United Teachers Los Angeles, and in favor of Defendant
 8   Intervenor the Attorney General of California, and against Plaintiffs Tina Matthews
 9   and Paul Tessaro.
10   DATED: May 22, 2019
11
12                                         JOSEPHINE L. STATON
13                                         UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               1
